Citation Nr: 0835311	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1972.  His decorations included the Purple Heart and the 
Combat Action Ribbon.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a December 2006 statement the appellant asserts that her 
late husband's 100 percent disability rating for post-
traumatic stress disorder should be backdated to more than 10 
years prior to his death and that she should consequently be 
awarded Dependency and Indemnity Compensation (DIC) benefits.  
The appellant has reasonably raised a claim for benefits 
pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2007).  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the cause of her husband's death 
is related to his service in the United States Marine Corps, 
including service in Vietnam.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
holding that in the context of a claim for DIC benefits, 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, the notification provided to the appellant did 
not include a statement of the conditions for which the 
veteran was service connected at the time of his death.  As 
proper VCAA notice was not provided, this case must be 
remanded.  On remand, the appellant should be provided proper 
notice as is required by the VCAA and described in Hupp.  The 
Board notes that at the time of the veteran's death service 
connection was in effect for post-traumatic stress disorder; 
varicose veins above and below the knee, left and right legs; 
chronic blepharitis, bilateral; scars, residuals of shell 
fragment wound back, myositis; and residuals of shell 
fragment wound, left ring finger.  

In the appellant's February 2007 VA Form 9 she indicated that 
she felt that numerous health conditions as a result of the 
veteran's service in the Republic of Vietnam contributed to 
his death.  The example she gave was HIV, which she indicated 
was contracted by blood transfusion in Vietnam.  In this 
regard, HIV infection is listed as a significant condition 
contributing to the veteran's death but not resulting in the 
underlying cause.  Service connection for HIV infection was 
not in effect at the time of the veteran's death.  While some 
VA treatment records show "blood transfusions '97 and 
Vietnam" in the veteran's medical history, the veteran's 
service treatment records do not seem to show any blood 
transfusions.  There is a March 1972 notation of a "Trans." 
on an immunization record.  It is unclear what this refers 
too.  There are no other records around that time that 
indicate that any treatment was given that would have 
required a transfusion.  This is years after the wounding in 
Vietnam.  

At a January 1973 VA examination the veteran stated that he 
was hit by a rocket burst in 1968.  He relayed that after the 
rocket burst he was not hospitalized and instead was treated 
by a Corpsman.  Service connection was eventually granted for 
residuals of shell fragment wounds.  

The records should be reviewed by a VA physician to ascertain 
if there is evidence of an in-service transfusion that is not 
recognized by non medical personnel.  Also a VA medical 
opinion should be obtained regarding whether the veteran's 
shell fragment wounds as described in medical records appear 
to be the type of wounds that when incurred would have 
necessitated blood transfusion.  On remand, consideration 
should be given to the appellant's assertion that the veteran 
had HIV as a result of his service that eventually 
contributed to his death, and any additional development 
needed should be undertaken.   

It is noted in a 1999 record contains a history of events 
that may have resulted in the onset of HIV in 1985.  It has 
been noted historically that the disease was diagnosed in 
1997.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be issued a VCAA 
letter appropriate for her claim of 
entitlement to service connection for the 
cause of the veteran's death, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law, including Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Sufficient time for 
response should be allowed.

2.  The veteran's claims file should be 
reviewed by a physician who should be 
asked to render an opinion as to whether 
the veteran's shell fragment wounds as 
described in medical records appear to be 
the type of wounds that when incurred 
would have necessitated blood transfusion.  
It should also be indicated whether there 
is any medical information in the service 
medical records which seem to suggest that 
a transfusion might have been given during 
service.  An opinion as to the likely 
cause of the HIV onset should be given, to 
include whether it is conceivable that a 
transfusion in service in the last 60's or 
early 70's might result in the diagnosis 
of HIV in approximately 1997.  If 
possible, it is requested that a most 
likely etiology of the HIV be identified.  
If it is not possible without resort to 
speculation to identify an etiology that 
too should be noted.

3.  The claims file should then be 
reviewed and the claim readjudicated.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

